— Motion to dismiss appeal granted, without costs. Since the order sought to be appealed is, essentially, a temporary restraining order contained in an order to show cause, it is not appealable (see Matter of State of New York v Fuller, 31 AD2d 71). Motion for permission to appeal, treated as motion, pursuant to CPLR 5704 (subd [a]), to vacate temporary restraining order contained in order to show cause dated March 7, 1983, granted, without costs. Such restraining order was improperly obtained since essentially the same relief had already been denied by a court of coordinate jurisdiction. Mahoney, P. J., Sweeney, Kane, Main and Levine, JJ., concur.